Title: From George Washington to Major General Stirling, 14 January 1780
From: Washington, George
To: Stirling, Lord (né William Alexander)


          
            My Lord
            Head Quarters Morris Town 14 Jany 1780
          
          I have directed Lt Colo. De Haart with a detachment of 250 Men to move from paramus to Newark and send parties of observation from thence to Bergen to watch the motions of the enemy upon the North River and at Paulus Hook. He will communicate with your Lordship by way of Elizabeth town and is directed to receive any commands from you.
          The detachment will move from hence as soon as the sleds, which are coming in, are collected.
          I have reason to beleive that many of the inhabitants, suspecting that something is in agitation, are preparing to go upon the

Island with intent to plunder. Every thing of this kind should be prohibited as far as possible. If any of the Militia will embody themselves regularly and put themselves under your Lordships command, and share the fatigues of the Soldiers, I think they should be encouraged in such Case and admitted to an equal share with the Continental Troops of whatever shall be brought off by authority.
          I have furnished the party that marches this morning with woolen Caps and Mitts and shall send down a parcel for those below.
          I think it will be advisable when you get upon the Island to let the Inhabitants know that such as are found in Arms must expect to be treated as Enemies, and their Effects given up as plunder. I would be understood to hold out this by way of Threat, rather than put it in execution, as to taking their Effect⟨s⟩ such as are found in Arms they must be brought off as prisoners of War.
          A Central position to the three posts on the Island will no doubt be thought most eligible—That the Garrisons may afford no releif to each other, or have any communication. I am with great Esteem Yr Lordships most obt Servt
          
            G. Washington
          
        